Exhibit 10.6
SUPPLEMENTAL EXECUTIVE RETIREMENT
PLAN FOR EMPLOYEES OF
CMS ENERGY / CONSUMERS ENERGY COMPANY
INTRODUCTION
The objective of the Supplemental Executive Retirement Plan is to retain and
motivate top level executives by providing additional retirement income to
supplement that provided by the Pension Plan.
The Supplemental Executive Retirement Plan became effective on January 1, 1982
and is applicable to all employees of the Company who are eligible in accordance
with the provisions of this Supplemental Plan. This document includes all
amendments through April 1, 2011.
This instrument describes the Supplemental Plan for employees who retire, die or
whose services are terminated on or after January 1, 2005. The rights of
employees who, prior to January 1, 2005, retired, died or whose services were
terminated are governed by the provisions of the instrument in effect at such
time. This Supplemental Plan is an unfunded, unsecured promise to pay benefits
at a later date. Subject to the provisions of this Supplemental Plan,
Participants have no greater rights than the general creditors of the Company.
SECTION I. DEFINITIONS
Whenever used in this Supplemental Plan, the following terms shall have the
respective meanings set forth below, unless the context clearly indicates
otherwise.

     
“Accrued Supplemental Executive Retirement Income”
  Means the Supplemental Executive Retirement Income beginning on the first of
the month following attainment of age 65, which would be payable to a
Participant at the rates provided in subsection 1 of Section V, on the basis of
his Accredited Service and Preference Service rendered to the date of
computation.
 
   
“Accredited Service”
  The period of service subsequent to inclusion in the Pension Plan.
 
   
“Code”
  The Internal Revenue Code of 1986, as amended.
 
   
“Company”
  Means CMS Energy Corporation and Consumers Energy Company and any subsidiary
owned 80% and whose employees participate in the Pension Plan. For purposes of
determining a Separation from Service from the Company, the Company shall
include CMS Energy Corporation and all persons or entities that would be
considered a single employer under Code Section 414(b) or Section 414(c), using
for such purposes a “50 percent” standard, instead of an “80 percent” standard,
under such provisions.
 
   
“Disability Service”
  Means the Accredited Service and Preference Service granted a Participant as
provided in subsection 5 of Section V.

1



--------------------------------------------------------------------------------



 



     
“Disability Service Pension Supplement”
  Means the pension supplement, provision for which is made in subsection 5 of
Section V of this Supplemental Plan.
 
   
“Earnings”
  Means the regular salary paid to the Participant during the Fiscal Year
January 1 — December 31.
 
   
“Employment Agreement”
  Means a Severance or Change in Control Agreement (Tier I, Tier II, Tier III or
Tier IV) authorized by the Compensation and Human Resources Committee of the
Board of Directors of CMS Energy Corporation and entered into between a
Participant and CMS Energy Corporation or a subsidiary.
 
   
“Final Executive Pay”
  Means 1/12th of the average of the Earnings (without regard to any limitations
imposed on the Pension Plan by the Internal Revenue Code or Regulations
thereunder) plus Incentive Compensation (if any) of a Participant, including any
such amounts deferred, for his five years of highest totals of Earnings plus
Incentive Compensation (if any) during the period of his Accredited Service.

For purposes of determining Final Executive Pay, Accredited Service shall
include only the service provided while the Participant holds a position that
qualifies for inclusion under this Supplemental Plan.
 
   
“Incentive Compensation”
  Means the applicable amount awarded to the Participant under an Annual
Incentive Compensation Plan of the Company during a Plan Year.
 
   
“Participant”
  Means an employee of the Company included in the Supplemental Plan pursuant to
Section II.
 
   
“Payment Options”
  Means the form of benefit payments elected by a Participant under Section VI.
 
   
“Pension Plan”
  Means the Pension Plan for Employees of Consumers Energy Company, as amended.
 
   
“Plan Administrator”
  Means the Benefit Administration Committee as selected by the Chief Executive
Officer and Chief Financial Officer of the Company to manage this Supplemental
Plan.
 
   
“Preference Service”
  Means the period of service credited to a Participant pursuant to Section III.
 
   
“Provisional Payee”
  Means the individual named by the Participant pursuant to Section VI(1)(C) to
receive a benefit upon his death.

2



--------------------------------------------------------------------------------



 



     
“Retirement Income”
  Means the income which would be payable to the Participant from the Pension
Plan if the Participant were to elect to start a monthly benefit as of the
applicable date.
 
   
“Separation from Service”
  Means the Employee retires or otherwise has a separation from service from the
company as defined under Code Section 409A and any applicable regulations. The
Plan Administrator will determine, consistent with the requirements of Code
Section 409A and any applicable regulations, to what extent a person on a leave
of absence, including on paid sick leave pursuant to Company policy, has
incurred a Separation from Service. Notwithstanding the above, a Separation from
Service will occur consistent with the requirements of Code Section 409A when it
is reasonably anticipated that the future level of bona fide services provided
by the Employee (whether as an employee or as an independent contractor) will be
no more than 45% of the average level of bona fide services performed by the
Employee (whether as an employee or as an independent contractor) over the
immediately preceding 36-month period (or the full period of services, if less
than 36 months).
 
   
“Supplemental Executive Retirement Income”
  Means the monthly retirement income provided for by this Supplemental Plan.
 
   
“Supplemental Plan or Plan”
  Means the Supplemental Executive Retirement Plan as it is described in this
instrument.

The masculine pronoun wherever used herein shall mean or include the feminine
pronoun.
SECTION II. ELIGIBILITY
1. Employees included on January 1, 1982. Each officer or other executive of the
Company in Salary Grades E-1 and above on January 1, 1982, who is eligible for
inclusion in the Pension Plan on that date, will be included in the Supplemental
Plan as of January 1, 1982.
2. Employees included after January 1, 1982. Each officer or other executive of
the Company who is eligible for inclusion in the Pension Plan and is appointed
to a position at Salary Grade E-1 or above after January 1, 1982, will be
included in the Supplemental Plan on the first day of the month after he assumes
such a position. Effective May 1, 1995, an officer or executive of Consumers
Energy who is eligible for inclusion in the Pension Plan and is appointed to a
position at Salary Grade F or above will be included in the Supplemental Plan on
the first day of the month after he assumes such position. Any employee hired or
promoted to a Salary Grade F or above (E-1 or above for CMS employees) on or
after July 1, 2003 and who is not eligible for inclusion in the final average
pay provisions of the Pension Plan will not be included in this Plan. Effective
as of January 1, 2004, the Salary structure for non-officer employees of CMS
Energy Corporation and its subsidiaries was modified and as of that date,
executives promoted to or hired at a Salary Grade 24 or above and who are
covered under the final average pay provisions of the Pension Plan are eligible
for this Supplemental Plan.

3



--------------------------------------------------------------------------------



 



3. Exclusion of additional participants. Effective as of April 1, 2006 no
additional employees will be included in this Supplemental Plan. Employees first
hired at or promoted to a Salary Grade 24 or above on or after April 1, 2006
will not be eligible for benefits under this Supplemental Plan. Employees
previously covered under this Supplemental Plan who were not accruing benefits
under this Supplemental Plan as of March 31, 2006, and who are reemployed or
promoted to a Salary Grade 24 or above on or after April 1, 2006 will not resume
participation in this Supplemental Plan.
SECTION III. DETERMINATION OF PREFERENCE SERVICE
Preference Service. Each Participant at a Salary Grade E-3 or above shall be
credited with one month of Preference Service for each month of Accredited
Service credited to him under the Pension Plan until the sum of Accredited
Service and Preference Service equals 20 years. Preference Service will be
reduced by the amount (if any) by which the total period of Preference Service
when added to the total period of Accredited Service exceeds 35 years.
SECTION IV. RETIREMENT
Retirement dates for the purposes of this Supplemental Plan shall be the later
of Separation from Service or age 55; provided, however, that a Participant must
have five years of actual service at an applicable salary grade to be eligible
for Supplemental Executive Retirement Income. Notwithstanding the above, any
employee in a Salary Grade E-3 or above must retire and incur a Separation from
Service at age 65 unless such employee is specifically asked in writing not less
than six months prior to age 65, to remain as an active employee by the
Compensation and Human Resources Committee of the Board of Directors of the
Company. The request will be for a one-year period of time, but may be renewed
each subsequent year at the discretion of the Compensation and Human Resources
Committee, or any replacement committee. This provision will apply only to the
extent that it is consistent with Section 631(c) of the Age Discrimination in
Employment Act.
SECTION V. SUPPLEMENTAL EXECUTIVE RETIREMENT INCOME
1. Normal or Deferred Supplemental Executive Retirement Income. The monthly
Supplemental Executive Retirement Income payable to a Participant who, incurs a
Separation from Service on or after September 1, 2005, will be an amount equal
to the product of the Participant’s Final Executive Pay times the sum of the
percentages determined below, plus, for each employee who retires with 35 years
of Accredited Service under the Pension Plan, an amount equal to $20.00 for each
additional full year of vested service that would otherwise have been credited
as Accredited Service but for the application of the minimum age requirements in
the Pension Plan or the 35-year Accredited Service maximum, minus (i) .5%
multiplied by 1/12th of the Participant’s “Final Average Compensation” up to
“Covered Compensation” (as those terms are used in Section 401(l) of the
Internal Revenue Code) for each year of Accredited Service and Preference
Service and (ii) the Retirement Income provided or credited to the Participant
under the Pension Plan:
2.1% for each of the first 20 years of Accredited Service and Preference
Service.
1.7% for each of the next 15 years of Accredited Service and Preference Service
(1.5% for Participant’s Separating from Service after January 1, 2005 but prior
to August 1, 2005).

4



--------------------------------------------------------------------------------



 



2. Early Supplemental Executive Retirement Income. The monthly Supplemental
Executive Retirement Income payable to a Participant who, incurs a Separation
from Service on or after age 55 but prior to age 65, will be the amount of his
Accrued Supplemental Executive Retirement Income on the date his retirement
commences, reduced by 5/12th of 1% for each month by which his Early Retirement
Date precedes his age 62.
The monthly Supplemental Executive Retirement Income payable to a Participant
who separates from service prior to age 55 with a vested benefit that is not
otherwise forfeited, will be the actuarial equivalent (currently established by
the Plan actuary as 38.3%), payable at age 55, of the accrued Supplemental
Executive Retirement Income.
3. Payments Under this Supplemental Plan. The payments provided for in this
Supplemental Plan shall be made by the Company at such times as required under
this Supplemental Plan; provided, however, that, while the Company hopes and
expects to make the payments provided for under this Supplemental Plan, such
payment is not guaranteed. Payments under this Supplemental Plan may be
accelerated or delayed only to the extent permitted by Code Section 409A.
4. Establishment of Fund. The Company may establish a fund, as part of the
general assets of the Company, and subject to the claims of the general
creditors of the Company, to provide for the payments required under this
Supplemental Plan.
5. Disability Service Pension Supplement. If a Participant is totally disabled
(unable to perform the Participant’s regular job because of disease or injury)
and, as a result, fails to accumulate Accredited Service under the Pension Plan
for some period of time, a Disability Service Pension Supplement will be
calculated and paid as if Accredited Service and applicable Preference Service
were credited during such period subject to the following:

A.   The period of Disability Service begins when the Participant stops
accumulating Accredited Service under the Pension Plan as a result of the
Participant’s total disability, provided that the Participant has not undertaken
other employment.   B.   The period of Disability Service ends when the
Participant first:

  (i)   Begins again to accumulate Accredited Service under the Pension Plan,  
  (ii)   Undertakes other employment,     (iii)   Attains age 55.

C.   The “Final Executive Pay” of the Participant, for purposes of determining
the Disability Pension Supplement only, will be calculated as if the Participant
were earning during the period of Disability Service the sum of (1) the
Participant’s last monthly rate of basic earnings prior to the period of
Disability Service, and (2) 1/12th of the average of the Incentive Compensation
(if any) for the five years of Accredited Service while in an eligible salary
grade immediately preceding the period of Disability Service (or the monthly
average of Incentive Compensation earned over the Participant’s Accredited
Service if the Participant has fewer than five years of Accredited Service while
in an eligible salary grade), increased or decreased each July 1, following the
beginning of the Participant’s period of Disability Service, according to the
change in the Bureau of Labor Statistics Consumer Price Index (CPI-W) for the
preceding 12-month period of Disability Service (or lesser period of Disability
Service, if applicable). However, no July 1 increase or decrease will exceed an
amount

5



--------------------------------------------------------------------------------



 



    which could result in an increase greater than a 5% compounded annual
increase since the beginning of the Participant’s period of Disability Service,
or in a reduction in the Participant’s Final Executive Pay to an amount less
than the Participant’s Final Executive Pay prior to the period of Disability
Service. For purposes of this provision, the Consumer Price Index for the second
month previous to any measurement date will be deemed to be in effect on such
date.   D.   The amount of the Disability Service Pension Supplement is the
Supplemental Executive Retirement Income, calculated using Final Executive Pay
as determined in Section V, subsection 5.C above, and giving credit for
Accredited Service and applicable Preference Service for any period of
Disability Service, less:

  (i)   The Supplemental Executive Retirement Income calculated without regard
to the Disability Service Pension Supplement,     (ii)   The Retirement Income
that is or would be provided by the Pension Plan if the Participant elected to
retire, and     (iii)   Any amount paid to a retired Participant for lost
benefits under the Pension Plan, for the period of Disability Service, under a
disability insurance policy, the premiums for which were paid in whole or in
part by CMS Energy Corporation or any subsidiaries which are at least 80% owned,
directly or indirectly, by CMS Energy Corporation.

E.   Payments will begin as of the later of i) the first of the month following
the Participant’s attainment of age 55, or ii) the seventh month following the
Participant’s separation from service due to disability.

SECTION VI. PAYMENT OPTIONS AND
PRE-RETIREMENT SURVIVOR BENEFIT
1. Payment Options. Prior to December 31, 2007, a Participant must elect to
receive his benefit in either a Single Sum Option or a Monthly Annuity Option.
This Payment Option elected by a Participant may not be changed after
December 31, 2007. Any Participant failing to make a Payment Election prior to
December 31, 2007 will be presumed to have elected to continue to receive the
Monthly Annuity Option. Under either Payment Option benefit payments will
commence on: i) the first day of the seventh month following Separation from
Service if a Participant incurs a Separation from Service on or after age 55;
or, ii) if a Participant incurs a Separation from Service prior to age 55, the
later of age 55 or the first day of the seventh month following Separation from
Service. For persons incurring a Separation from Service in 2007, the benefit
option will be that elected on or before December 31, 2006.

A.   The Single Sum Payment will be determined by:

  (i)   The present value of the Participant’s Supplemental Executive Retirement
Income determined on the basis of the benefit the Participant would have been
entitled to on the first day of the month following the later of his 65th
birthday or his Retirement Date. The benefit will be the present value of the
deferred annuity if the Supplemental Executive Retirement Income commences prior
to age 65 and will not include any early retirement subsidies in Section V(2) of
this Supplemental Agreement;

6



--------------------------------------------------------------------------------



 



  (ii)   Payment will be based upon the mortality tables used by the Pension
Plan for computing Single Sums. The interest rate will be based on the earnings
assumption used to comply with Financial Accounting Standard 87 under the
Pension Plan (which is based on the assumed rate of return on assets) or such
other reasonable mortality table or interest assumptions as the Plan
Administrator may adopt from time to time;     (iii)   Payment will not include
any amounts otherwise forfeited under this Supplemental Plan; and     (iv)   If
a Participant dies after Separation from Service after age 55, but prior to
payment of the Single Sum, his or her estate will receive the present value of
the Single Sum on the first day of the seventh month following the Separation
from Service.

B.   Payment of the Monthly Annuity Option will be made to the Participant as
follows:

  (i)   If the Monthly Annuity is scheduled to commence upon the seventh month
following Separation from Service, the initial payment will include the payments
for the six months prior to the payment date, less any applicable taxes and
other withholdings. No interest or lost value of money will be paid on the
benefits. If a Participant dies prior to receipt of the initial payment, any
payments for months prior to his death will be made to his Provisional Payee, if
any survives him, or to his estate on the first day of the seventh month
following his Separation from Service.     (ii)   If the Monthly Annuity is
scheduled to start at age 55, the benefit will commence the later of the first
of the month following the Participant’s 55th birthday or the seventh month
following Separation from Service. If the Participant dies after age 55 but
prior to receipt of the initial payment, any payments for months prior to his
death will be made to his Provisional Payee, if any survives him, or to his
estate on the date the payment would have been made to the Participant had he
survived.

C.   A Participant electing a Monthly Annuity Option may, at any time prior to
commencement of benefits, elect an actuarially equivalent joint and survivor
annuity benefit. For this purpose, actuarial equivalence shall be determined by
the Plan’s actuary (as selected by the Plan Administrator) applying reasonable
actuarial methods and assumptions, and in accordance with the other applicable
rules under Code Section 409A and applicable regulations including
1.409A-2(b)(2)(ii). A joint and survivor annuity provides a benefit to the
Participant for his life and upon his death, provides a lifetime benefit to a
Provisional Payee. A Participant may name a Provisional Payee or change his
Provisional Payee at any time that is administratively reasonable, but not less
than 8 days prior to (i) Separation from Service on or after age 55; or
(ii) 30 days prior to age 55 for a Participant Separating from Service prior to
age 55. A Participant may elect from the following Monthly Annuity Options:

  (i)   a 100% Annuity payable to him for his life with no Provisional Payee
(the standard benefit if no other election is made);     (ii)   an actuarially
reduced equivalent benefit to provide a monthly annuity for his life with a 50%
survivor annuity to his named Provisional Payee;     (iii)   an actuarially
reduced equivalent benefit to provide a monthly annuity for his life with a 75%
survivor annuity to his named Provisional Payee;

7



--------------------------------------------------------------------------------



 



  (iv)   an actuarially reduced equivalent benefit to provide a monthly annuity
for his life with a 100% survivor annuity to his named Provisional Payee; or    
(v)   an actuarially reduced equivalent benefit to provide a monthly annuity for
his life, provided that if he dies less than 10 years following payment
commencement date, his Provisional Payee or the estate of the last surviving of
the Participant or the Provisional Payee will receive the same monthly payment
until a date that is 10 years from the month the Executive Retirement Income was
first allocated as part of an initial payment.

If the Participant elects a 50%, 75% or 100% survivor annuity and the
Provisional Payee dies while the Participant is in pay status, the unreduced
amount will be restored effective the first of the month following the death of
the Provisional Payee.
2. Pre-Retirement Survivor Benefit.

A.   Participants Actively on Payroll. A Participant may select one beneficiary
to receive a benefit in the event of the Participant’s death subsequent to
attaining five years as a Participant in this Supplemental Plan and prior to
Separation from Service. A married Participant is presumed to have selected his
spouse to receive the benefit unless the spouse provides notarized consent
allowing the Participant to name a different beneficiary. An unmarried
Participant who has elected a beneficiary under the Pension Plan will have the
same beneficiary under this Supplemental Plan unless he elects to file a
separate beneficiary form with the Company or the Plan Record Keeper. Payments
to the beneficiary will commence the first of the month following the
Participant’s death and will be equal to 50% of the Accrued Supplemental
Executive Retirement Income which would be payable if the Participant had
elected to Separate from Service the first of the month following his date of
death adjusted for Early Retirement in accordance with Section V (2).
Notwithstanding the above, if a Participant is younger than age 55 at the time
of his death, the benefit payable to the beneficiary will be 32.5% of the
Accrued Supplemental Early Retirement Income without any further adjustments.  
B.   Participants Separating from Service Prior to Age 55. A Participant
incurring a Separation from Service prior to age 55 will have a pre-retirement
survivor benefit for his spouse for the period of time he is married after
Separation from Service. Payments to the spouse will commence the first of the
month following the Participant’s death and will be equal to 20% of the
Supplemental Executive Retirement. The Supplemental Executive Retirement Income
of a Participant will be reduced for any year or portion of a year that this
option is elected. The reduction will be .1% for any year or portion of a year
the election is in effect from the date the benefit is elected through age 44,
plus .3% for any year or portion of a year the benefit is in effect from age 45
through age 54, plus .5% if the benefit is in effect the year the employee
attains age 55. With the spouse’s notarized consent the Participant may waive
this coverage.

SECTION VII. TERMINATION OF SERVICE
If a Participant included in the Supplemental Plan voluntarily terminates his
services prior to age 55 other than in accordance with the terms of an
Employment Agreement effective following a Change in Control as defined in the
Employment Agreement, the Participant will forfeit all Supplemental Executive
Retirement Income except for any amount attributable to Earnings not permitted
to be used for benefit calculation under the Pension Plan by the Internal
Revenue

8



--------------------------------------------------------------------------------



 



Code or Regulations thereunder. Any such amount shall be calculated without
Preference Service or Incentive Income. A Participant whose services are
terminated for any reason prior to attaining five years of actual or disability
service following inclusion in this Supplemental Plan shall not be eligible for
Supplemental Executive Retirement Income except as provided for in any
Employment Agreement which provides for additional Years of Service, Earnings
and Incentive Compensation to be used in the calculation of Retirement Income in
the event of a Change in Control.
SECTION VIII. FORFEITURE
A Participant who is discharged by the Company for cause, or an employee who is
subsequently convicted of any felony committed while in the course of his
employment with the Company, which felony involved theft, malicious destruction
or misuse of the property of the Company or the embezzlement or misapplication
of the funds of the Company, or who makes an admission in writing of the
commission of such felony, shall be ineligible for and forfeit all Supplemental
Executive Retirement Income.
SECTION IX. NON-ALIENATION OF BENEFITS
No benefit under the Supplemental Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, renunciation, or reduction and any attempt so to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge, renounce, or reduce the same
shall be void, nor shall any such benefit be in any manner liable for or subject
to the debts, contracts, liabilities, engagements or torts of the person
entitled to such benefit.
If any Participant or retired Participant or any Provisional Payee under the
Supplemental Plan is adjudicated bankrupt or attempts to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge, renounce, or reduce any
benefit under the Supplemental Plan, except as specifically provided in the
Supplemental Plan, then such benefit shall cease and terminate and in that
event, subject to the requirements of Code Section 409A, the Plan Administrator
shall hold or apply the same or any part thereof to or for the benefit of such
Participant or retired Participant or Provisional Payee in such manner as the
Plan Administrator may think proper, provided the Plan Administrator shall not
act in any manner as would perpetuate the alienations prohibited by this
Section. Nothing in this provision provides the Plan Administrator any power to
accelerate any payments under this Supplemental Plan or to defer any payments
under this Supplemental Plan other than in compliance with Code Section 409A and
applicable regulations.

9



--------------------------------------------------------------------------------



 



SECTION X. LIMITATION OF RIGHTS
Neither the establishment of this Supplemental Plan, nor any modification
thereto, nor the payment of any benefits, shall be construed as giving to any
Participant, other employee, or other person any legal or equitable rights
against the Company, or any officer or employee thereof, or the Plan
Administrator, except as herein provided. Except as set forth in Section IV,
under no circumstances shall the terms of employment of any employee be modified
or in any way affected hereby. Inclusion under the Supplemental Plan will not
give any Participant or any Provisional Payee any right to claim a Supplemental
Executive Retirement Income except to the extent such right is specifically
fixed under the terms of the Supplemental Plan. Subject to the provisions of
this Supplemental Plan and the Supplemental Executive Retirement Trust the
Participant shall have no rights greater than those of a general, unsecured
creditor of the Company.
SECTION XI. ADMINISTRATION OF SUPPLEMENTAL PLAN
The general administration of this Supplemental Plan shall be placed in the Plan
Administrator provided for in this Supplemental Plan. The determination of the
Plan Administrator as to any question or matter arising under this Supplemental
Plan shall be conclusive and binding.
The Participant shall file any claim for benefits with the Plan Administrator
(EP6-212), One Energy Plaza, Jackson, Michigan 49201. Written notice of any
determination will generally be provided within 60 days after the claim is
filed. A denial will include an explanation including how to perfect the claim
when appropriate. A Participant, or his authorized representative, may appeal
such denial of his original claim within 90 days on the notice of denial and may
submit additional information and appear before the Plan Administrator for a
hearing. A hearing will generally be held within 60 days and a determination
60 days after the hearing. The final determination of the Plan Administrator is
required before pursuing other possible remedies. The findings of fact and
interpretation of the Plan by the Plan Administrator is final, conclusive and
binding on the parties.
SECTION XII. RECOUPMENT
Any benefit under this Plan is also subject to recoupment as required by
applicable law.
SECTION XIII. AMENDMENT, MODIFICATION OR
TERMINATION OF THE SUPPLEMENTAL PLAN
This Supplemental Plan may be amended, modified or terminated at any time by
action of the Board of Directors of the Company. Notwithstanding any other
provisions of this Supplemental Plan, in the event of a Change in Control (as
defined in an Employment Agreement between the Participant and CMS Energy
Corporation), each such Participant covered under an Employment Agreement shall
receive such additional vesting and benefits consistent with the terms of the
Employment Agreement. While the Company hopes and expects to continue the
Supplemental Plan indefinitely, it reserves the right to terminate or modify it
at any time. The Plan Administrator may amend this Supplemental Plan, consistent
with the terms of its charter, to comply with any applicable laws, rules or
regulations, including Section 409A, to clarify its terms or to provide for
administrative requirements. Any amendment or termination will be consistent
with Code Section 409A and any applicable amendments or regulations.

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, execution is hereby effected this 1st day of April, 2011.

         
ATTEST:
  CMS ENERGY CORPORATION
 
        /s/ Catherine M. Reynolds   /s/ John Russell       Vice President and
Secretary   Chief Executive Officer, CMS Energy and
Consumers Energy
 
       
Date:
  April 1, 2011    
 
       

11